Title: From George Washington to James Clinton, 8 August 1782
From: Washington, George
To: Clinton, James


                  
                     Sir
                     Head Quarters 8th Augst 1782
                  
                  In your last Conversation with me on the Subject of Resigning your Commisn as Brigr Genl you concluded to take the Matter into further Consideration, & to inform me of your Resolutions.
                  The Army is now on the point of takg the field; in which Case it becomes necessary for me to form my Arrangement for the Several Commands—supposing therefore that you have had Time to bring your Mind to a Conclusion—I have to request that you will be pleased to communicate to me, as soon as possible, your final Determination; whether you mean to continue in Service or not.
                  For your Satisfaction, I have to inform you that Brigr Genl McIntosh has declared his Intention to continue in Service—& B. Genl Moultrie had not signified, a few Days ago, any Resolutions to resign.  I am &c.
                  
                     G.W.
                  
               